Citation Nr: 0517433	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for a right elbow 
disorder.  

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 and December 2003 rating 
decisions a Department of Veterans' Affairs (VA), Regional 
Office (RO) located in Muskogee, Oklahoma.  The January 2003 
RO decision denied, in pertinent part, claims of service 
connection for disorders of the low back, left knee, left 
ankle and right elbow.  The December 2003 RO decision granted 
service connection for bilateral hearing loss, and assigned 
an initial noncompensable (zero percent) disability 
evaluation.  

The veteran initiated, but did not complete, appeals of the 
RO's January 2003 decision to deny claims of service 
connection for disorders of the heart, right rib, right knee, 
left eye and right shoulder.  He did not complete an appeal 
of these denials, and they are therefore not before the Board 
for review.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 
5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2004).  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the remand portion 
of the decision below, and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT  

1.  A low back disorder was not incurred in, or aggravated 
by, active service.  

2.  A left knee disorder was not incurred in, or aggravated 
by, active service.  

3.  A left ankle disorder was not incurred in, or aggravated 
by, active service.  

4.  A right elbow disorder was not incurred in, or aggravated 
by, active service.  

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

2.  The criteria for the establishment of service connection 
for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

3.  The criteria for the establishment of service connection 
for a left ankle disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

4.  The criteria for the establishment of service connection 
for a right elbow disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection for low back, left knee, 
left ankle and right elbow disorders, as adjudicated on the 
merits herein; the evidence that would be necessary to 
substantiate each of these claim on appeal so adjudicated; 
and whether each claim adjudicated on the merits herein has 
been fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  


The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims of service connection for low back, left 
knee, left ankle and right elbow disorders were received in 
November 2002.  In specific compliance with Quartuccio and 
Pelegrini, the RO advised the veteran by a letter dated in 
December 2002 of what evidence would substantiate the service 
connection claims   and of the specific allocation of 
responsibility for obtaining such evidence.  The RO's 
advisement to the veteran was provided to him prior to the 
RO's initial adjudication of the claims of service connection 
in January 2003, in compliance with Pelegrini.  The veteran's 
reply is of record.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (Pre-VCAA case, holding that where claimant 
was advised of the need to submit competent medical evidence 
indicating that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  

The record also indicates that the veteran was provided with 
a copy of the January 2003 RO decision setting forth the 
general requirements of applicable law pertaining to evidence 
to support each of these claims of service connection 
adjudicated on the merits herein.  The general advisement was 
reiterated in the statement of the case (SOC) dated in 
December 2003.  

As to the foregoing claims, VA has obtained all identified 
records noted by the veteran throughout the pendency of this 
matter, since the inception of each of the claims.  
38 U.S.C.A.§ 5103A (a),(b) and (c).  In particular, the 
veteran responded in March 2003 and June 2003 to the VCAA 
notice, both times indicating he had no more evidence to 
submit, and that no additional evidence exists which had not 
already been identified and obtained at the RO.  

Given the documented facts of this case, there is no need to 
remand the claims of service connection for low back, left 
knee, left ankle and right elbow disorders, so that the 
veteran might be scheduled for appropriate VA examinations.  
VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;  

(B)  Establishes that the veteran 
suffered an injury in service; and 

(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).  

The record indicates that both components (B) and (C) are 
absent with regard to the claim of service connection for a 
low back disorder, as service medical records are silent for 
any back injury and there is no medical nexus evidence of 
record.  As to the claims of service connection for left 
knee, left ankle and right elbow disorders, the record 
indicates that component (C) is absent in this case-there is 
no medical nexus evidence of record which can be interpreted 
to suggest that the veteran's current left knee, left ankle 
and right elbow "may" be associated with the veteran's 
prior service or his very minor in-service injuries (which 
resulted in no diagnoses, as detailed herein below).  

Accordingly, VA examinations are not indicated under VCAA 
given the facts of this case at this time.  With no medical 
opinion or statement suggesting any possibility of a 
relationship between the current left knee, left ankle or 
right elbow disorders and the veteran's active service, it is 
not necessary to obtain an additional medical examination or 
medical opinion in order to decide these claims.  38 C.F.R. 
§ 3.159(c)(4)(i).  

The VCAA notice letter of December 2003 advised the veteran 
of his need to submit medical nexus evidence to support his 
claim.  While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a).  Having failed to do so, the VA is under 
no obligation to undergo a "fishing expedition" and 
schedule the veteran for VA examinations in a unfounded hope 
that some supportive evidence might be obtained.  This is 
particularly true in the instant case where both the service 
and post-service medical evidence is rather clear-disability 
due to service is not shown.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to the claims of service connection.  


The Merits of the Claims for Service Connection

The veteran argues that he sustained low back, left knee, 
left ankle and right elbow injuries in service, and that his 
current low back, left knee, left ankle and right elbow 
disorders are a result of his active military service.  
Having carefully considered each of these claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
each of the claims, and the appeal will be denied.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In order 
to prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This does not mean that any manifestation in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  (Emphasis added).  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A layperson is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a layperson's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  (Emphasis 
added).  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  


Low Back Disability

Service medical records show no low back complaint, history 
of injury, or diagnosis in service, including on report of 
examination and report of medical history taken at separation 
from service in June 1973.  The veteran specifically denied 
that he had any "recurrent back pain." 

The post-service medical evidence shows initial treatment for 
low back pain in January 1992, following a December 1991 
injury.  The veteran reported that in December 1991 he 
injured his low back while lifting a file box out of his car 
at home.  The examiner noted a many year history of 
intermittent low back pain, with stiffness, limited activity 
and muscle spasm, which responded "fairy well" with 
conservative care.  However, the December 1991 injury caused 
pain which was "more acute" than that which he had 
experienced previously, and was described as a "severe 
stabbing" pain in the right posterior hip area.  The veteran 
explained that he had not responded well to chiropractic care 
received over the course of the past month following the 
injury.  

In January 1992, the veteran underwent lumbar decompression 
laminectomy, L4-L5-S1, bilaterally, "with good result" 
noted on January 28, 1992.  Records show that the veteran was 
"doing extremely well," until November 1992, when he 
experienced, "some mild recurrence" of the low back pain.  
Additional records show continued occasional care for the 
veteran's low back disability without relation to service.  

The above evidence fails all three prongs of the McManaway 
test-there is no notation of low back disorder or injury in 
service; no post-service continuity of symptomatology prior 
to the December 1991 injury; and no competent medical or lay 
nexus evidence linking the current low back disability to the 
veteran's service.  

With no competent evidence, other than the veteran's own non-
medically trained opinion, of a medical nexus between the 
veteran's current low back disorder and his prior military 
service, the claim on appeal must be denied on all bases.  
See Voerth v. West, 13 Vet. App. 117 (1999).  

While the January 1992 records show a long history of 
"occasional" low back pain, these records demonstrate that 
the symptoms would respond well to conservative care, and 
none of the examiner's who treated the veteran at that time 
suggested that his prior low back disorder had been chronic, 
the noted history of back pain did not include any history of 
a diagnosis, and the history was not associated with the 
current low back diagnosis or to the veteran's prior service.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 
Rather, the medical evidence shows initial low back treatment 
following a December 1991 lifting injury, with low back 
surgery soon thereafter, and no relation to service.  


While the veteran appears to have had some occasional low 
back pain prior to the December 1991 injury, the notation of 
such a history falls far short of the sort of evidence 
necessary to warrant a grant of the claim.  Sanchez-Benitez, 
supra.  The Board does not doubt that the veteran may have 
had low back pain prior to December 1991.  However, with no 
injury in service, no diagnosis of arthritis within one year 
of his August 1973 separation from service, and no continuity 
of low back symptomatology prior to his December 1991 low 
back injury, (i.e., that occurring post-service) the claim 
must fail under 38 C.F.R. § 3.303.  

While the veteran may strongly believe that service 
connection is warranted, the medical evidence suggests 
otherwise, and tends not to support this lay belief.  A 
layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  

Significantly, the December 2002 VCAA notice advised the 
veteran of his need to submit, or at least identify, medical 
evidence which associates his current low back disorder with 
his prior service.  The veteran neither submitted such 
evidence, nor did he identify such evidence.  Rather, the VA 
assisted him by collecting his private medical evidence, 
which does not favor his claim.  Accordingly, with the above 
evidence of record, the claim is properly denied.  See 
McManaway, 13 Vet. App. at 66.  


Left Knee, Left Ankle and Right Elbow

Service medical records show that the veteran sustained a 
left ankle injury in December 1969 while playing basketball 
when he, "came down on [his] ankle wrong."  X-ray studies 
of the ankle were negative.  The examiner noted tenderness of 
the lateral malleolus.  The ankle was wrapped and the veteran 
was given crutches for better ambulation.  No diagnosis was 
given.  No additional complaint, diagnosis, or treatment are 
shown for the remainder of the veteran's military service, 
including on separation examination in June 1973.  A report 
of medical history taken in April 1973 indicates that the 
veteran denied any history of lameness, foot trouble, 
arthritis, or bone, joint or other deformity.  

Similarly, service medical records show a complaint of left 
knee pain in August 1971 after playing basketball a few days 
earlier.  The veteran denied any specific trauma to the knee.  
X-rays were negative.  No diagnosis was given.  The remaining 
service medical records are silent for any further complaint 
of, or treatment for, left knee pain, including on separation 
examination in June 1973.  The veteran completed an April 
1973 report of medical history, at which time he denied any 
'trick' or locked knee.  

The veteran was seen in June 1973 after injuring his right 
elbow while playing baseball.  A physical examination at that 
time revealed a full range of motion of the right elbow, with 
pain noted over the ulnar aspect.  X-rays were negative.  The 
impression was ligament strain or muscle strain.  The right 
arm was placed in a sling, and the veteran given instructions 
for the use of an ice pack followed by heat.  Darvon pain 
medication was given two days later.  No additional complaint 
of, treatment for, or related diagnosis is shown for the 
remainder of the veteran's service, including on examination 
at separation from service in June 1973.  The veteran 
completed a report of medical history in April 1973, at which 
time he denied any painful or 'trick' elbow.  

The post-service medical evidence shows initial treatment for 
a left knee disorder following injuries in December 1994 and 
April 1995; initial treatment for a left ankle disorder 
following injuries in December 1992 and January 2002; and, 
initial treatment for a right elbow disorder following an 
injury in December 1995, with notation in September 1995 of a 
history of "tennis elbow."  None of the above post-service 
medical evidence associates any current left knee, left ankle 
or right elbow disorders to the veteran's prior military 
service of more than 20-years earlier.  The post-service 
private medical records make no reference to any history of 
chronic left knee, left ankle or right elbow symptoms from 
the time of the veteran's separation from service in August 
1973 to his post-service injuries years later.  Rather, the 
post-service medical evidence is entirely silent as to any 
reference to the veteran's prior military service.  There is 
no medical nexus evidence of record, or any other competent 
medical evidence of record to suggest that any current left 
knee, left ankle or right elbow disorder might be the result 
of an injury in service.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

As noted above, 38 C.F.R. § 3.303 requires more than just a 
current complaint or some injury in service: chronic 
disability in service, or continuity of symptomatology since 
service, with current related disability must be objectively 
demonstrated by competent medical evidence.  Id.  It has also 
been held that chronicity is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
is the statements of the veteran himself, and when no medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.  The instant case must be denied under 
McManaway.  

The record clearly indicates that the veteran had left knee, 
left ankle and right elbow related incidents in service.  
However, service medical records tend to demonstrate no 
chronic left knee, left ankle or right elbow disability as a 
result of those documented injuries.  Reports of service 
separation examination and medical history are negative for 
any left knee, left ankle or right elbow chronic disability 
or resulting symptomatology related to those injuries.  
Additionally, the injuries are not chronic within the meaning 
of 38 C.F.R. § 3.303(b), as no arthritis of the left knee, 
left ankle or right elbow is shown within the first post-
service year.  Furthermore, no left knee, left ankle or right 
elbow symptomatology is shown prior to post-service injuries 
approximately 20 years after his separation from active 
military service in August 1973.  Accordingly, as both the 
service and post-service medical evidence show no chronic 
left knee, left ankle or right elbow disability in service, 
or for many years thereafter, the Board must conclude that 
the veteran's left knee, left ankle and right elbow injuries 
in service were not chronic and that no continuity of 
symptomatology is shown within 38 C.F.R. § 3.303(b).  

No left knee, left ankle or right elbow symptomatology is 
shown prior to post-service injuries approximately 20 years 
after the veteran's separation from service in 1973.  Of 
equal significance, his current left knee, left ankle and 
right elbow disorders are not linked to his prior service or 
in-service sporting injuries with any competent medical 
evidence of record, including numerous private examiners and 
treating physicians.  With no competent evidence of a medical 
nexus between the veteran's recent left knee, left ankle and 
right elbow disorder, and his military service of years 
earlier, these claims on appeal must be denied on all bases.  
See Voerth v. West, 13 Vet. App. 117 (1999).  

It is significant to note that the post-service private 
medical evidence of record shows that the veteran first 
reported "severe" pain in the neck, shoulders, and 
bilateral arms after sustaining injuries in a motor vehicle 
accident in July 1974.  

As for the veteran's right elbow claim, the post-service 
medical evidence shows only a diagnosis of tennis elbow, 
without relation to his prior service or to the June 1973 
right elbow ligament or muscle strain.  With no current 
diagnosis of right elbow ligament or muscle strain, and with 
no evidence suggesting a possible link between the veteran's 
tennis elbow and his prior in-service injury, the claim must 
fail.  As noted at the onset of this decision, a remand for 
VA elbow examination is now warranted, as criteria for an 
examination are not met under 38 C.F.R. § 3.159(c)(4)(i) (C) 
(Medical evidence indicating that the claimed disability or 
symptoms may be associated with the established injury in 
service).  Additionally, as noted above, the in-service 
injury is not shown to have been chronic.  38 C.F.R. 
§ 3.303(b).  

Finally, the December 2002 VCAA notice advised the veteran of 
his need to submit or identify medical evidence which 
associates his low back, left knee, left ankle and right 
elbow disabilities with his prior service or in-service 
injuries.  The veteran neither submitted such evidence, nor 
did he identify such evidence.  Rather, the VA assisted him 
by obtaining private treatment records which are not 
favorable to this claim and tend to show that his current low 
back, left knee, left ankle and right elbow disorders are of 
post-service etiology, resulting from post-service injuries 
sustained approximately 20 years after his separation from 
service.  Accordingly, with the above evidence of record, 
each of the claims of service connection on appeal are 
properly denied.  See McManaway, 13 Vet. App. at 66.  


While the veteran may strongly believe that there is a 
relationship between his post-service left knee, left ankle 
and right elbow disabilities and his prior service, there is 
no medical evidence to support this lay belief.  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a layperson's observation is competent.  See Savage, 10 
Vet. App. at 495-97.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence of record is 
against each of the claims on appeal, as noted above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against each of the claims 
of entitlement to service connection for low back, left knee, 
left ankle and right elbow disabilities.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a right elbow disability is denied.  


REMAND

The RO granted a claim of entitlement to service connection 
for bilateral hearing loss in a December 2003 rating 
decision, which also assigned an initial noncompensable 
disability evaluation for the veteran's bilateral hearing 
loss.  In a statement of January 2004, the veteran expressed 
disagreement with the assigned initial noncompensable 
evaluation (VA Form 9 and substantive appeal with regard to 
other matters presently on appeal).  

While in May 2004 the RO confirmed the assigned non-
compensable disability rating assigned, the RO has not issued 
a statement of the case in response to the veteran's notice 
of disagreement.  Such development is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995) (When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC), and the RO's failure to issue a 
statement of the case is a procedural defect requiring Remand 
at the Board).  

Additionally, the required SOC should include notice of VCAA 
in the context of entitlement to an initial evaluation in 
excess of a noncompensable (zero percent) disability 
evaluation for bilateral hearing loss, as prior VCAA notices 
regarded only the concept of entitlement to service 
connection for hearing loss.  

Accordingly, this issue must be returned to the RO for the 
following:

After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should issue a SOC 
containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial compensable evaluation for 
bilateral hearing loss.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


